DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 August 2021 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has been considered by the examiner.

Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 16/565,749, filed on 10 September 2019.

Drawings
The drawings are objected to because of the following informalities:
a.	In FIG. 5, reference character “21e” should be changed to --20e-- in order to be consistent with the remainder of the disclosure.
b.	In FIG. 6, reference character “21e” should be changed to --20e-- in order to be consistent with the remainder of the disclosure.
c.	In FIG. 10, the left-most screw and corresponding holes in the cover and the base are offset from their correct placement and should be corrected.
d.	FIG. 10 is not incompliance with 37 CFR 1.84(p)(3) because reference character 157 crosses or mingles with lines and should be corrected.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 3, 4, 9 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takagishi et al. (US 2021/0074320).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55.  See MPEP §§ 215 and 216.



Takagishi et al. (US 2021/0074320) teach a magnetic head (110, see FIG. 1, for instance) comprising a shield (31); a magnetic pole (30); a first magnetic layer (21) provided between the shield and the magnetic pole (as shown in FIG. 1, for instance); a second magnetic layer (22) provided between the shield and the first magnetic layer (as shown in FIG. 1, for instance); a third magnetic layer (23) provided between the shield and the second magnetic layer (as shown in FIG. 1, for instance); a first nonmagnetic layer (41) provided between the first magnetic layer and the magnetic pole (as shown in FIG. 1, for instance); a second nonmagnetic layer (42) provided between the second magnetic layer and the first nonmagnetic layer (as shown in FIG. 1, for instance); a third nonmagnetic layer (43) provided between the third magnetic layer and the second nonmagnetic layer (as shown in FIG. 1, for instance); and a fourth nonmagnetic layer (44) provided between the shield and the third magnetic layer (as shown in FIG. 1, for instance), the first nonmagnetic layer (41) and the third nonmagnetic layer (43) including at least one selected from the group consisting of Cu, Ag, Au, Al, and Ti (see paragraph [0041], for instance), the second nonmagnetic layer (42) and the fourth nonmagnetic layer (44) including at least one selected from the group consisting of Ta, Pt, Ir, W, Mo, as per claim 3]; wherein a first current having an orientation from the first nonmagnetic layer toward the fourth nonmagnetic layer flows (see paragraph [0081], for instance, i.e., “current Id1 has a first orientation… from the first terminal T1 toward the second terminal T2”) [as per claim 4]; wherein a product of a second thickness (t22) along the first direction of the second magnetic layer (22) and a second saturation magnetic flux density of the second magnetic layer is larger than a product of a third thickness (t23) along the first direction of the third magnetic layer (23) and a third saturation magnetic flux density of the third magnetic layer (see paragraph [0053], for instance, i.e., 2.4 T x 9 nm = 21.6 nmT > 3.0 nmT = 1 T x 3 nm) [as per claim 9]; and wherein a product of a volume of the second magnetic layer (22) and a second saturation magnetic flux density of the second magnetic layer (23) is larger than a product of a volume of the third magnetic layer and a third saturation magnetic flux density of the third magnetic layer (since the height and the width of layers 22 and 23 are identical as shown in FIGS. 1 and 11A, respectively, the determining volume unit would be thickness as detailed with respect to claim 9, supra, and therefore the product of the volume of the second magnetic layer and the second saturation magnetic flux density of the second magnetic layer would be larger than the product of the volume of the third magnetic layer and the third saturation magnetic flux density of the third magnetic layer) [as per claim 10].

Claim Considerations - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This includes Gocharov et al. (US 2019/0244635), which teach a magnetic head with alternating magnetic and nonmagnetic layers between a magnetic pole and a shield.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580.  The examiner can normally be reached on Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688